Citation Nr: 1731077	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-40 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for residuals of cold injury to the left foot, to include loss of sensation, fungal infection, and cold sensitivity.  

3.  Entitlement to service connection for a back disorder as secondary to service-connected residuals of fracture of the left tibia.  

4.  Entitlement to service connection for a right hip disorder as secondary to service-connected residuals of fracture of the left tibia.  

5.  Entitlement to service connection for a psychiatric disorder.

6.  Entitlement to a disability rating in excess of 10 percent for residuals of fracture of the left tibia.  

7.  Entitlement to a compensable disability rating for pilonidal sinus cyst.  

8.  Entitlement to a compensable disability rating for status post excision of multiple basal cell cancers.  

9.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for vision loss.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).  

The Veteran has verified active service from August 1954 to August 1957.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM).  LCM contain 2014 VA examination reports but otherwise contains documents duplicative of what is in VBMS or irrelevant to the claims on appeal.  

All the issues on appeal except for the claim for service connection for a knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  


FINDING OF FACT

There is no diagnosis of a bilateral knee disorder.  


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Duties to Notify and Assist 

In this case, the Veteran was not provided adequate notice prior to the adjudication of the claims in the March 2014 rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  However, this notice problem does not constitute prejudicial error in this case.  Specifically, the record reflects that a reasonable person could be expected to understand that a current disability is required to substantiate the claim for service connection after reading the June 2013 letter developmental letter sent regarding the Veteran's claims, the March 2014 rating decision, and the September 2015 statement of the case (SOC).  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Furthermore, the Veteran has not alleged that prejudice resulted from lack of proper notice, and therefore, the Board determines that none resulted.  See, Shinseki, supra.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his disorder. 

The Veteran was afforded a VA examination in January 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinion is predicated on a full reading of the available service treatment records contained in the Veteran's claims file, considers all of the pertinent evidence of record, and is supported with an explanation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Veteran has not alleged that VA failed to comply with the notice requirement of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2016).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2015); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Bilateral Knee Disorder

The Veteran contends that he has a chronic bilateral knee disorder.

The STRs are negative for report of, treatment for, or diagnoses of a knee disorder or of a left foot disorder.  The discharge examination in June 1957 noted a normal clinical evaluation of the lower extremities.  

Post service VA treatment records indicate complains of knee pain beginning in 2000.  X-rays conducted in 2011 were fine and there was no acute process or degenerative joint disease.  A VA examination was conducted in January 2014.  As to the knees, the examiner noted that there was no objective pathology or diagnosis.  The only finding was of "transient stiffness secondary to sedentary status and age."  No bilateral knee disorder was diagnosed.  

A review of the record indicates that there is no knee diagnosis at any time. not show that the he has ever received competent medical diagnoses of these conditions.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d at 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225.  A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  

In this case, diagnosis of a knee disorder is a finding that goes beyond the mere observation of symptoms by a lay person.  Although the Veteran is competent to report knee pain, the actual diagnosis of an internal condition such as a knee disorder, is not readily recognizable by a layman, as opposed to such diagnoses as varicose veins or scars.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral knee disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.  


REMAND

First, regarding the claim of entitlement to service connection for residuals of a cold injury to the left foot, remand is required to obtain an etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Although a January 2014 VA examination was provided, the examiner diagnosed arthritis and hammertoes of the left foot but provided no nexus opinion.  The Veteran has provided competent lay testimony that he suffers from residuals of inservice cold injury to the left foot, to include loss of sensation, fungal infection, and cold sensitivity.  In VA treatment records in 2000, it has been noted that there is decreased sensation of the bilateral feet.  A nexus opinion must be obtained on remand.

Second, regarding the claims of low back and hip disorders, remand is required for adequate etiological opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Here, in the 2014 VA examination report, the examiner opined that the low back and hip disorders were less likely than not proximately due to or the result of the Veteran's service-connected condition; no opinion regarding aggravation was provided.  

Third, regarding the claim for service connection for a psychiatric disorder, remand is required to obtain a VA examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  An October 1996 VA mental health examination diagnosed PTSD with depressive features.  At that time, the Veteran reported inservice stressors to include combat experiences, (e.g., patrols into enemy territory for ambushes as well as search and destroy missions).  VA records from 2002 forward often reflect a medical history that includes PTSD.  A thorough mental health examination, however, has not been conducted by VA in many years.  Nor does it appear that the Veteran has been treated for psychiatric complaints in recent years.  Additional mental examination is necessary.  

Fourth, remand is required regarding the increased evaluation claims to obtain current examinations.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Since examination in 2014, in his substantive appeal, the Veteran has reported increased severity in the left lower extremity disorder and has specifically stated that he now has unstable and painful scars which warrant compensable ratings.  Remand is required for current examinations.

Fifth, regarding the claim for vision loss pursuant to 38 U.S.C.A. § 1151, remand is required for development of the claim, to include a medical opinion.  Generally, as long as there is no willful misconduct by a veteran, disability resulting from VA treatment is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. 
§ 1151  (West 2014).  Entitlement to § 1151 benefits requires additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d) (2016).  To establish proximate causation, there must either be 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or 2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.36 (d)(2).  The Veteran asserts that he received a shot for his eye condition which resulted in the formation of a blood clot that subsequently resulted in vision loss.  He claims that this was an unforeseen complication.  VA records from 2011-2014 show eye treatment to include fluorescein angiography and numerous intravitreal eye injections.  The medical questions raised by the Veteran have not been addressed by VA.  See 38 C.F.R. § 3.159.  Such should be remedied on remand.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)  

1.  Ensure that all VCAA notice obligations have been satisfied.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his feet disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the feet arthritis and hammer toes had their onset in, or are otherwise caused by, the Veteran's military service.  The examiner must address the Veteran's lay statements regarding symptoms; the 2014 VA examination, and the VA treatment records noting decreased feet sensation.

5.  After associating any additional records with the claims file, provide the Veteran an examination to determine the etiology of all currently diagnosed psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must elicit from the Veteran a full history of any psychiatric symptoms.  

The examiner must provide the following opinions:

a) Identify all current psychiatric diagnoses, excluding PTSD.  

b) Provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed psychiatric disorder had its onset in, or is otherwise caused by active service, including alleged inservice combat.  

6.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his low back and bilateral hip disorders from a VA examiner.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back and bilateral hip disorders were aggravated his service-connected left ankle disorder.  

7.  After associating any additional records with the claims file, provide a VA examination to determine the current severity of the Veteran's service-connected residuals of a left tibia fracture.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a) The examiner must utilize the current Disability Benefits Questionnaire (DBQ).  

b) The examiner must also test the range of motion and pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt obtain the same measurements in the opposite limb.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

c) The examiner must discuss any muscle injuries associated with the left tibia disability.  If the examiner's findings indicate any muscle group involvement, all symptoms affecting its function should be provided, and the examiner should classify the degree of severity as slight, moderate, moderately severe, or severe.

d) The examiner must also describe any symptomatology due to neuropathy, to include any neurological pathology, associated with the left tibia disability.  In particular, the examiner should determine whether there is any complete or incomplete paralysis of any nerve related to peripheral neuropathy.  If so, the examiner should identify the nerve or nerves affected and whether neuritis or neuralgia is involved as described in 38 C.F.R. §§ 4.123 and 4.124 (2016).  Commentary should be provided on whether any paralysis is mild, moderate, severe, complete or incomplete depending on the nerve affected.  

8.  After associating any additional records with the claims file, provide a VA examination to determine the current severity of the service-connected scars associated with the service-connected pilonidal sinus cyst and status post excision of multiple basal cell carcinomas.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the current DBQ.  

9.  After associating any additional records with the claims file, provide a VA examination to determine the nature and extent of his claimed vision loss as a residual of eye injections received at a VA Medical Center.  See Boston VAMC treatment records from 2011-2013.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion as to whether the Veteran has any additional eye disability as a result of the VA medical treatment.

Second, if there is additional disability, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.

Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

12.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


